In view of the conflict of decisions appearing since the .former order of this Court, it is ordered that the petition for rehearing be, and the same is hereby, granted. The order heretofore entered on October 20,1930, denying the petition for writ of certiorari *831herein is vacated and it is ordered that the petition for writ of certiorari in this case be, and the same is hereby, granted.
Mr. Wm. S. Moorhead for petitioner. Solicitor General Thacher, Assistant Attorney General Young-quist and Messrs. Claude R. Branch, Sewall Key, John Henry McEvers, W. Marvin Smith, and Clarence M. Charest for respondent..